*712The opinion of the court was delivered by
Horton, C. J.:
It appears from the tax deed preserved in the record that all the lots embraced therein are not numbered consecutively, but that they were all sold together. One lot is in block 145, and other lots in block 72. This and the evidence outside of the deed shows that all the lots included in the deed are not in fact contiguous. The tax deed is therefore void. (Hall’s Heirs v. Dodge, 18 Kas. 277; Cartwright v. McFadden, 24 id. 662.) The court below seems to have ruled in t^ie case that, even if the tax deed was void, LaRoeque was entitled to the lots under the tax sale, upon the ground that his grantor had the right to a perfect deed, and that such a deed might issue at any time. This theory of the law cannot be applied to cure a void tax deed, under which a party in possession claims the property. After the .void tax deed was issued, a tender was made by the plaintiff, and, if the tender was sufficient, no other deed could issue. As the tax deed is void, and Frederick LaRoeque has no other claim or title, he ought not to recover.
The judgment of the district court will be reversed, and the cause remanded.
All the Justices concurring.